IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,176-01


EX PARTE JOSEPH LEROY PHILLIPS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-09-493 IN THE 22ND DISTRICT COURT

FROM HAYS COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
possession of methamphetamine and one count of possession of heroin and sentenced to
imprisonment for five years and fifteen months, respectively.  He did not appeal his convictions.
	Applicant contends that he is being illegally held on a parole violator warrant and wants a
revocation hearing to be held.  Applicant's fifteen-month sentence has discharged, and he fails to
raise collateral consequences.  Tex. Code Crim. Proc. art. 11.07, § 3(c).  Accordingly, his claim,
as it relates to his possession of heroin conviction, is dismissed.  His fifteen-year sentence has not
discharged, but we find that his claim is without merit.  Tex. Gov't Code § 508.282(a)(1)(A).  This
application is dismissed in part and denied in part.

Filed: March 27, 2013
Do not publish